Citation Nr: 1310611	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-45 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation for service-connected right ear hearing loss.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by which the RO denied entitlement to a compensable evaluation for service-connected right ear hearing loss.


FINDING OF FACT

The Veteran's service-connected right ear hearing loss is manifested by no more than Level I hearing loss.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-connected right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue of an increased evaluation for right ear hearing loss.  The RO sent the Veteran a letter in May 2009 that informed him of the requirements needed to establish an increased evaluation for right ear hearing loss.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  The Veteran pointed to no VA treatment, did not ask for assistance in obtaining relevant evidence, and he submitted no relevant evidence other than personal written statement dated in July and September 2010 indicating that his hearing loss was worsening and that he had trouble communicating by telephone.

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected right ear hearing loss.  The claims file was not reviewed in conjunction with the examination, but a remand for a review of the record is not necessary because the Veteran has not received any treatment for right ear hearing loss, and the claims file, therefore, contains no pertinent evidence for an examiner to review.  The Board notes that on examination the Veteran voiced his complaints regarding hardship with telephone communication, so the fact that the examiner did not review the Veteran's written statements in the record is of no consequence.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

On examination, the Veteran's history was taken, and a complete examination with clinical measures was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected right ear hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594  (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right ear hearing loss has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 6100.  38 C.F.R. § 4.85.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII [Percentage Evaluations for Hearing Impairment], the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f). 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On VA examination in June 2009, right ear pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
30
45
26

Right ear speech recognition was 96 percent. 

The foregoing examination results represent Level I hearing loss in the right ear.  

The examiner indicated that the Veteran's right ear hearing loss had no significant occupational effects and no effects on the usual daily activities.  

The Board observes that an exceptional pattern of hearing loss has not been shown at any time and that Table VI has been used throughout to determine the numeric designation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86.

The Veteran has Level I hearing loss on the right.  Left ear hearing loss is not a service-connected disability.  Thus, a Level I hearing loss is assigned to the left ear.  38 C.F.R. § 4.85(f).  Applying Level I and Level I hearing loss to Table VII corresponds to a zero percent disability rating.

As noted above, the ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann, 3 Vet. App. at 349.  There is no room for discretion herein.  The evidence, as it stands, indicates the Veteran's service-connected right ear hearing loss warrants no more than a zero percent evaluation throughout the appeal period.  Hart, supra.  Indeed, the Veteran submitted no audiogram results, and the record contains only one assessment of right ear hearing loss since the Veteran filed his claim for increase in April 2009.  As such, the Board cannot assign an evaluation in excess of zero percent at any time during the appeal period.

The Board reminds the Veteran that service connection for left ear hearing loss was denied in November 1998 because the Veteran did not suffer from left ear hearing loss as it is defined for VA purposes.  See generally 38 C.F.R. §3.385 (2012).  Currently, qualifying left ear hearing loss is shown.  Thus, the Veteran might wish to consider an attempt to reopen a claim of entitlement to service connection for left ear hearing loss.  See generally 38 C.F.R. § 3.156 (2012).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the June 2009 VA examiner noted in essence that there was no functional impairment caused by the Veteran's right ear hearing loss.  The Board finds that functional impairment has been appropriately considered.

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable, and the Veteran has not contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and speech recognition impairment.  The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected right ear hearing loss disability.  The right ear hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiologic testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there may be occupational impact does not render the rating schedule inadequate to evaluate the level of disability. 

Because the schedular rating criteria are adequate to rate the Veteran's service-connected right ear hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

A compensable evaluation for right ear hearing loss is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


